                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 17 Filed 08/18/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12      CITY OF SAN JOSE, CALIFORNIA, et al.,            Case No. 20-CV-05167-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,

                                  14              v.

                                  15      DONALD J. TRUMP, et al.,
                                  16                    Defendants.

                                  17
                                          STATE OF CALIFORNIA, et al.,                     Case No. 20-CV-05169-LHK
                                  18
                                                        Plaintiffs,                        REQUEST TO THE CHIEF JUDGE OF
                                  19                                                       THE U.S. COURT OF APPEALS FOR
                                                  v.                                       THE NINTH CIRCUIT TO CONVENE
                                  20                                                       A THREE-JUDGE COURT UNDER 28
                                          DONALD J. TRUMP, et al.,                         U.S.C. § 2284
                                  21
                                                        Defendants.
                                  22

                                  23

                                  24           On July 21, 2020, President Donald J. Trump issued a memorandum (the “Presidential
                                  25    Memorandum”) stating “it is the policy of the United States to exclude from the apportionment
                                  26    base aliens who are not in a lawful immigration status” and ordering the Secretary of Commerce to
                                  27
                                                                                       1
                                  28    Case No. 20-CV-05167-LHK
                                        REQUEST TO THE CHIEF JUDGE OF THE U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT TO
                                        CONVENE A THREE-JUDGE COURT UNDER 28 U.S.C. § 2284
                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 17 Filed 08/18/20 Page 2 of 3




                                   1    “take all appropriate action, consistent with the Constitution and other applicable law, to provide

                                   2    information permitting the President, to the extent practicable, to exercise the President’s

                                   3    discretion to carry out th[is] policy.” Excluding Illegal Aliens From the Apportionment Base

                                   4    Following the 2020 Census, 85 Fed. Reg. 44,679, 44,680 (July 23, 2020). Plaintiffs in the above-

                                   5    captioned related cases challenge the Presidential Memorandum—and agency action under the

                                   6    Memorandum—on several constitutional and statutory grounds. Plaintiffs name as Defendants the

                                   7    President, Secretary of Commerce, and Director of the Census Bureau in their official capacities,

                                   8    as well as the Department of Commerce and Census Bureau.

                                   9           On August 17, 2020, the parties in both San Jose and California agreed in a joint case

                                  10    management statement that, under 28 U.S.C. § 2284, a three-judge court should hear the cases.

                                  11    Joint Case Management Statement at 2-3, 5:20-cv-05167-LHK, ECF No. 44. The parties offer two

                                  12    reasons why.
Northern District of California
 United States District Court




                                  13           First, the parties agree “that both Plaintiffs’ constitutional challenges fall within the

                                  14    jurisdiction created by 28 U.S.C. § 2284.” Id. at 3. Section 2284(a) states that “[a] district court of

                                  15    three judges shall be convened . . . when an action is filed challenging the constitutionality of the

                                  16    apportionment of congressional districts.” As the parties correctly note, courts other than the Ninth

                                  17    Circuit have held that § 2284’s three-judge requirement is jurisdictional. See Karlson v. Paterson,

                                  18    542 F.3d 281, 286-87 (2d Cir. 2008).

                                  19           Second, the San Jose parties agree that statutory claims under 13 U.S.C. § 195 (prohibiting

                                  20    statistical sampling for purposes of apportioning Representatives) require adjudication by a three-

                                  21    judge court. See Joint Case Management Statement at 3, 5:20-cv-05167-LHK, ECF No. 44. This

                                  22    requirement stems from another statute, which mandates that any action under § 195 “shall be

                                  23    heard and determined by a district court of three judges in accordance with section 2284 of title

                                  24    28, United States Code.” Id. (quoting Departments of Commerce, Justice, and State, The

                                  25    Judiciary, and Related Agencies Appropriations Act, 1998, § 209(b), (e)(1), Pub. L. No. 105-119,

                                  26    111 Stat. 2440, 2481–82 (1997) (codified at 13 U.S.C. § 141 note)).

                                  27
                                                                                           2
                                  28    Case No. 20-CV-05167-LHK
                                        REQUEST TO THE CHIEF JUDGE OF THE U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT TO
                                        CONVENE A THREE-JUDGE COURT UNDER 28 U.S.C. § 2284
                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 17 Filed 08/18/20 Page 3 of 3




                                   1           The Court agrees that a three-judge court should hear the cases. See also Shapiro v.

                                   2    McManus, 136 S. Ct. 450, 455–56 (2015) (holding that referral to the Chief Judge of the Circuit is

                                   3    required if relevant constitutional claim is not “frivolous”); Order of USCA, New York v. Trump,

                                   4    No. 1:20-CV-05770-JMF (Aug. 10, 2020), ECF No. 82 (designating three-judge court in

                                   5    analogous ongoing case); Vikram David Amar, 17A Federal Practice & Procedure: Jurisdiction

                                   6    § 4235 (3d ed. Apr. 2020 update) (“[U]ndoubtedly the cautious course for a district court in a

                                   7    reapportionment case or other case in which an Act of Congress seems to make a three-judge court

                                   8    mandatory would be to have such a court convened, even in the absence of request.”). Thus, the

                                   9    Court respectfully requests that the Chief Judge of the U.S. Court of Appeals for the Ninth Circuit

                                  10    promptly convene a three-judge court to preside over the claims presented in San Jose (5:20-CV-

                                  11    05167-LHK) and California (5:20-CV-05169-LHK).

                                  12
Northern District of California
 United States District Court




                                  13    Dated: August 18, 2020

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                         3
                                  28    Case No. 20-CV-05167-LHK
                                        REQUEST TO THE CHIEF JUDGE OF THE U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT TO
                                        CONVENE A THREE-JUDGE COURT UNDER 28 U.S.C. § 2284
